Citation Nr: 1041097	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for residuals of fractured 
left femur.

4.  Entitlement to an initial rating in excess of 10 percent for 
right knee chondromalacia.

5.  Entitlement to an initial compensable rating for left ear 
hearing loss.

6.  Entitlement to an initial compensable rating for chronic 
right index finger strain, (claimed as avulsion fracture, distal 
phalanx, right index finger).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1974 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for residuals, 
fracture, femur; for avulsion fracture, distal phalanx, right 
index finger (claimed as a finger condition); for hypertension; 
and for right ear hearing loss.  In the March 2007 rating 
decision, the RO also granted service connection for patellar 
chondromalacia, right knee, and assigned a 10 percent disability 
rating, effective from June 23, 2006; and granted service 
connection for left ear hearing loss and assigned a 0 percent 
(non-compensable) disability rating, effective from June 23, 
2006.  This matter further comes before the Board from a December 
2008 rating decision in which the RO granted service connection 
for chronic right index finger strain, (claimed as avulsion 
fracture, distal phalanx, right index finger), and assigned a 0 
percent disability rating, effective from June 23, 2006.  In 
April 2010, the Veteran testified at a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.

The issues of service connection for right ear hearing loss and 
for residuals of fractured left femur, as well as the claim for 
entitlement to a compensable rating for left ear hearing loss, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that the Veteran's hypertension is related to 
active service or any incident thereof, or that it was manifested 
within one year of separation from service.

2.  The Veteran's right knee chondromalacia is manifested by 
ongoing complaints of pain and stiffness, made worse with some 
activities and with weather changes and relieved with medication, 
ice, and rest; however, range of motion of the right knee has 
remained full or nearly full, and the knee has been found to be 
stable.

3.  The Veteran's right index finger strain is manifested by no 
more than pain and a 5 degree flexion deformity, but not so much 
limitation of motion as to equate to ankylosis or to limit 
extension by more than 30 degrees or to leave a gap of one inch 
or more between the fingertip and the proximal crease of the palm 
on flexion.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
and cannot be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5014, 5260, 5261 (2009).

3.  The criteria for an initial compensable rating for chronic 
right index finger strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims decided herein.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  Timberlake v. 
Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. 
Ct.) has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall take 
due account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has failed to 
meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence necessary 
to substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in September 2006, May 2007, and 
February 2009, that fully addressed the notice elements in this 
matter.  These letters informed him of what evidence was required 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that in the letters cited above, the RO advised the Veteran of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination regarding the claim for service connection for 
hypertension.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination based upon a review of the evidence 
of record if VA determines it is necessary to decide the claim.  
A medical examination is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent evidence 
showing post- service treatment for a condition or other possible 
association with military service.  As delineated in 38 C.F.R. § 
3.159(c)(4), a VA examination to address the question of etiology 
as related to service is required when the Veteran presents a 
claim for service connection in which there was a pertinent 
event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability or 
symptoms may be associated with service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

With regard to the claim for service connection for hypertension, 
there is competent medical evidence of a current disability.  
There is, however, no pertinent event, injury, or disease in 
service which this disability might be related to.  The Veteran 
claims his hypertension had an onset in service when he 
experienced headaches, however, he also indicated that 
hypertension was not diagnosed until approximately 2005.  Service 
treatment records (STRs), however, show no evidence of symptoms, 
diagnoses, or other events in service to suggest any diagnosis of 
or finding of hypertension.  Therefore, a VA examination is not 
necessary.  Moreover, although the Veteran has contended that his 
hypertension is related to service, his lay statements alone are 
not competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's VA treatment records, and the Veteran underwent VA 
examinations during the pendency of the appeal to assess the 
severity of his service-connected disabilities.  The Board finds 
that the VA examination in 2007 and 2008 are adequate, and 
include a review of the claims folder.  In addition to reviewing 
the Veteran's medical history, the examinations included a 
history obtained from the Veteran, and current clinical findings 
were reported, along with diagnoses/opinions, which were 
supported in the record.  These VA examination reports are 
therefore adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Thus, VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claims under the VCAA.  Therefore, no 
useful purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Claim for Service Connection Hypertension 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and a chronic disease 
(including hypertension) becomes manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, supra.  
However, lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board initially notes that the Veteran currently has 
hypertension, for which he has been treated since at least 2006.  
He contends that when he was treated for headaches in service, 
that was an indication of the onset of his hypertension.  He also 
contends, however, that hypertension was not diagnosed until 
2005.  

STRs are negative for complaints, findings, or treatment of 
hypertension.  What is missing in this case is competent medical 
evidence linking the Veteran's hypertension to service.  To that 
end, he has submitted no competent medical evidence linking his 
hypertension to service.  Private treatment records do show that 
the Veteran was seen for treatment for his hypertension; however, 
such records show a notation of hypertension for the first time 
in January 2006.

With regard to the Veteran's lay statements that his hypertension 
had an onset in service, as evidenced by his treatment for 
headaches in service, the Board acknowledges that he is competent 
to report his observations and symptoms.  However, with regard to 
any lay assertions by the Veteran that his hypertension is 
related to service, there is no competent medical evidence of 
record which reasonably supports this assertion, and there is no 
indication that he has the requisite knowledge of medical 
principles which would permit the rendering of an opinion 
regarding matters involving medical diagnosis or etiological 
cause.  Espiritu, supra.  As noted above, lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation, 
but the diagnostic and nexus aspects as to whether hypertension 
may be related to service clearly requires the expertise of a 
medical professional, and are not susceptible of lay 
determination.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§3.159, 
3.303(a); Jandreau, supra; Buchanan, supra.  Thus, his statements 
in this regard lack competence.

Without competent evidence linking current hypertension to 
service, entitlement to service connection is not warranted.  
Thus, the preponderance of the evidence is against the claim for 
service connection for hypertension, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III. Increased Rating Claims

Disability evaluations are determined by application of the VA 
Schedule for Rating Disabilities,.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

When evaluating musculoskeletal disabilities, the Board must 
consider additional functional limitation due to factors such as 
pain, weakness, fatigability and incoordination.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

1. Rating in Excess of 10 Percent for Right Knee Chondromalacia

a. Factual Background

On VA examination in February 2007, the Veteran reported having 
right knee pain since service, and that his right knee 
occasionally gave out on him.  He described a sharp pain 
anteriorly, stiffness, weakness, swelling, and flare-ups that 
occurred three to four times a month that occurred with bending 
and prolonged standing, and was better with rest and ice.  He 
occasionally had feelings of instability, and reportedly fell to 
the ground once.  He had no heat, redness, recurrence of 
luxation, or dislocation.  He took ibuprofen, which provided some 
relief, and he wrapped his knee occasionally, but did not have a 
formal knee brace.  He reported that his work as a post office 
clerk involved standing, which bothered his right knee.  He 
reported he could not exercise, and had pain with mowing the lawn 
and doing routine chores around the house.  Examination showed a 
trace 1+ right knee effusion.  Range of motion was from 0 degrees 
on extension to 140 degrees on flexion.  He had patellofemoral 
crepitations with movement, but had no pain on the day of the 
examination.  Repetitive range of motion testing showed no 
further limitation due to painful motion, fatigue, weakness, or 
incoordination.  There was mild tenderness to palpation over the 
patellar tendon and inferolateral and inferomedial borders of the 
patella.  His patella tracked normally, but he did have 
patellofemoral crepitations.  His ACL, PCL, MCL, and LCL were all 
intact, and McMurray testing was negative.  The diagnosis was 
right knee patellar chondromalacia.  

VA treatment records showed that in May 2007, the Veteran was 
seen for an initial outpatient visit and he complained of 
increasing pain in his knees.  Examination showed joints were 
within full range of motion with no pain, and no muscle atrophy 
or weakness.  His right knee was tender on examination, with a 
small effusion.  An x-ray report dated in June 2007 showed a 
normal right knee.  

On VA examination in November 2008, the Veteran complained of 
moderate right knee pain, stiffness, and instability.  He was 
able to walk for 100 yards before he had to stop and rest due to 
worsening pain.  He was able to stand on his feet for an 8 hour 
shift at work, but had increased pain by the end of the shift.  
He denied recurrent subluxation, dislocation, heat, or redness.  
He had increased pain and stiffness with changes in the 
barometric pressure.  He took ibuprofen, which helped with pain.  
He denied using any brace for the knees.  Objective examination 
of the knee showed no tenderness to palpation or effusion.  He 
had a slightly antalgic gait, but walked without any assistive 
device.  Range of motion testing on the right knee showed that 
flexion was to 110 degrees and extension was to -10, with pain at 
110 and -10 degrees, respectively, and no change with repetitive 
testing.  Anterior and posterior drawer tests applied to the 
right knee showed no evidence of ACL or PCL instability 
bilaterally.  Varus and valgus maneuvers showed no evidence of 
MCL or LCL instability.  McMurray testing was also negative.   An 
x-ray showed a negative examination of the right knee.  The 
diagnoses included right knee strain.  

VA treatment records showed that in July 2009, the Veteran was 
seen for bilateral knee pain, that was aggravated by cold and 
rainy weather, and relieved with Nonsteriodals.  The examination 
was noted to be normal, and x-rays were normal.  November 2009, 
he complained of chronic pain in the knees, reporting pain to be 
8 out of 10 on the pain scale, which came down to 6 out of 10 
with non-steroidal medication (NSAIDS).  He worked as a clerk at 
the post office, and his pain was worse with bending.  
Examination showed no crepitus of the knees.  

Received from the Veteran's wife in August 2009, was a statement 
in which she indicated that he chronically complained of knee 
pain and stiffness, had purchased various knee supports, and 
often when to work with pain and came home complaining of knee 
pain.  She indicated that the Veteran was not regular with his 
attendance "due to his illnesses".  

Received in August 2009, were statements from three of the 
Veteran's co-workers, who essentially reported that the Veteran 
limped, complained of aches and pains in the knees, and was 
absent from work due to aches and pains of the hip and knees.

In April 2010, the Veteran testified that on the VA examination 
he had pain during the right knee range of motion testing, but 
that the doctor pushed him to go past the point of pain.  He 
reported having weekly right knee flare-ups, where there was a 
grinding motion and popping.  He claimed he had instability of 
the knee sometimes which cause him to fall, but he was able to 
catch himself.  He testified his right knee did not pop out, but 
seemed to just give out.  He claimed that sometimes he had to 
miss work because of his right knee if he overexerted himself.  

b. Analysis

The record reflects that the RO assigned a 10 percent rating for 
right knee chondromalacia, pursuant to Diagnostic Code (DC) 5014. 

Under DC 5014, osteomalacia shall be rated based on limitation of 
motion of the affected part, as degenerative arthritis under DC 
5003.  38 C.F.R. § 4.71a, DC 5014.  Under DC 5003, degenerative 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of knee motion is rated under either DC 5260 
(limitation of flexion) or DC 5261 (limitation of flexion); 
however, separate ratings may be assigned for limitation of 
flexion and for limitation of extension.  Normal flexion of the 
knee is to 140 degrees and normal extension is to 0 degrees.  38 
C.F.R. § 4.71a, Plate II.

Under DC 5260, flexion of a knee limited to 45 degrees is 10 
percent disabling, and flexion limited to 30 degrees is 20 
percent disabling.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, extension limited to 10 degrees is 10 percent 
disabling, and limited to 15 degrees is 20 percent disabling.  38 
C.F.R. § 4.71a, DC 5261.

The Veteran contends he should be entitled to a rating in excess 
of 10 percent for right knee chondromalacia.  By March 2007 
rating decision, the RO assigned a 10 percent rating for the 
right knee chondromalacia, effective from June 23, 2006, pursuant 
to DC 5014.  The RO indicated that "although not objectively 
shown by VA findings, [the Veteran's] subjective complaints of 
right knee pain with flare-ups were considered under the DeLuca 
provisions".  The Board notes that while the Veteran has 
reported "arthritis has set in" to his right knee, the record 
does not show any x-ray evidence of or clinical finding of right 
knee arthritis.  In that regard, the x-rays of the right knee 
have been negative and normal.  

In order for a rating in excess of 20 percent to be assigned for 
the service-connected right knee chondromalacia, the competent 
evidence would need to show flexion limited to 30 degrees or 
extension limited to 15 degrees.  A review of the record, 
however, while showing his right knee flexion has decreased since 
the 2007 VA examination, does not show evidence of limitation of 
right knee motion that would even reach a compensable level under 
DC 5260 and/or DC 5261.  Therefore, these diagnostic codes do not 
provide a basis for a rating in excess of 10 percent for the 
service-connected right knee disability.  Moreover, due to the 
actual range of motion demonstrated, separate evaluations for 
limited flexion and extension of the right knee under DC 5260 
and/or DC 5261 are not warranted here, as is permitted by 
VAOPGCPREC 9-2004.  The Board has also considered whether any 
alternative diagnostic codes would allow for an rating in excess 
of 10 percent for the service-connected left knee disability.  
However, ankylosis has not been shown or alleged (DC 5256), he 
has not been diagnosed with nonunion or malunion of the tibia and 
fibula (DC 5262), and there has been no finding of dislocated 
semilunar cartilage, and no episodes of locking or findings of 
effusions of the knee. (DC 5258).

With regard to DC 5257, the Board concludes that the competent 
evidence of record does not support a separate compensable rating 
for the right knee based on slight recurrent subluxation or 
lateral instability.  Although the Veteran has reported that his 
right knee "gives out" on occasion causing him to fall, he has 
denied his right knee subluxes.  He has reportedly purchased knee 
braces, but there is no indication he wears a knee brace 
regularly or that one has been prescribed during his periodic VA 
treatment for his right knee.  Moreover, the record reflects that 
on examination his right knee has consistently been found to be 
stable, and there has been no objective showing of right knee 
subluxation or lateral instability.   Thus, the Board concludes 
that a separate rating is not warranted under DC 5257.

The Board has also considered whether any of the DeLuca factors 
or 38 C.F.R. § 4.40 or 4.45 have caused additional limitation or 
functional impairment so as to warrant a higher rating.  Although 
he has reported pain on right knee motion, and the most recent VA 
examination in 2008 showed pain at the endpoints of range of 
motion, the prior VA examination in 2007 did not show such pain 
on range of motion testing.  The Veteran has reported chronic 
right knee pain, and the Board finds that the effects of pain 
reasonably shown to be due to his service-connected right knee 
disability are already contemplated by the 10 percent rating 
assigned, as shown by the RO's decision in March 2007 and the 
fact that x-rays have not shown any right knee arthritis and 
there has been no clinical finding of limitation of right knee 
motion that would even reach a compensable level under DC 5260 
and/or DC 5261.  In that regard, as described above, the medical 
evidence indicates that although the Veteran had some painful 
motion, the pain did not in effect limit his motion to such a 
degree that it was analogous to ankylosis (DC 5200), or to a 
compensable rating under DCs 5260 and 5261.  

Additionally, the Board notes that the VA examiners in 2007 and 
2008 essentially found that on repetitive testing there was no 
further limitation due to painful motion, fatigue, weakness or 
coordination.  Thus, there is no indication that pain, fatigue, 
or weakness due to the right knee disability causes functional 
loss greater than that contemplated by the currently assigned 10 
percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
The Board notes that without taking into consideration the 
Veteran's complaints regarding his knee, the current 10 percent 
evaluation could not be justified. Thus, the overall evidence 
fails to show that pain or other symptoms resulted in additional 
functional limitation such as to enable a finding that the right 
knee disability picture more nearly approximates a 20 percent 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

In sum, based on the preponderance of the evidence, the criteria 
for a higher rating for right knee chondromalacia have not been 
met at any time during the appeal period.  As the preponderance 
of the evidence is against the award of a higher rating, the 
benefit of the doubt doctrine is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.

2. Compensable Rating for Chronic Right Index Finger Strain

a. Factual Background

On VA examination in November 2008, the Veteran reported problems 
with inability to fully extend his right index finger, and with 
subjective weakness and loss of right hand dexterity.  He 
reported he was left-handed.  He also complained of occasional 
swelling and stiffness in the distal phalanx, particularly with 
changes in barometric pressure.  Visual inspection of the right 
hand revealed a 5 degree flexion deformity in the right distal 
phalanx of the index finger, which was reducible passively.  He 
was unable to fully extend actively the distal phalanx, but 
otherwise had full range of motion of all digits of the right 
hand.  His strength was noted to be 5/5, and symmetric 
bilaterally, with grip and hand intrinsic, and dexterity was 
within normal limits.  An x-ray revealed a normal three view 
right hand study.  The diagnoses included residuals of right 
index finger strain.

In April 2010, the Veteran testified he could not clench his fist 
all the way, and that his right finger disability caused constant 
pain and affected his ability to lift things.  He claimed that 
three or four times a week he could not bend his right index 
finger.  He testified that his job involved sorting mail all 
night long, and that his right finger disability hindered his 
duties, but he was able to perform them.  He claimed he had to 
miss work due to right finger pain and being unable to perform 
his job.  

b. Analysis

By December 2008 rating decision, the RO granted service 
connection for chronic right index strain and assigned a 
noncompensable rating pursuant to DC 5225.  The Veteran contends 
that the non-compensable disability rating does not adequately 
compensate him for the interference in his daily life caused by 
his right index finger disability.  However for the reasons and 
bases discussed below, the Board finds that the noncompensable 
rating is appropriate for his condition.

The Veteran's right (minor) index finger disability has been 
rated under DC 5225.  DC 5225 provides a maximum 10 percent 
rating for ankylosis of the index finger in either the major or 
minor hand.  38 C.F.R. § 4.71a, DC 5225.  However, in this case 
there is no allegation of or finding of ankylosis of the right 
index finger; thus, DC 5225 is not for application.

Another potentially applicable diagnostic code is DC 5229, which 
pertains to limitation of motion of the index or long finger.  DC 
5229 provides for a non-compensable disability rating where the 
evidence demonstrates limitation of motion of the major or minor 
index finger with a gap of less than one inch (2.5 cm) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
limited by no more than 30 degrees.  A 10 percent rating is 
assigned where the evidence demonstrates limitation of motion of 
the major or minor index finger with a gap of one inch (2.5 cm) 
or more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, DC 5229.

Applying these diagnostic criteria to the facts of the case, the 
Board finds that the Veteran's service-connected chronic strain 
of the right index finger does not warrant a compensable rating.  
During the 2008 VA examination, the examiner found the Veteran 
was unable to fully extend the distal phalanx, but otherwise had 
full range of motion of all digits of the right hand.  His 
strength was noted to be 5/5, and symmetric bilaterally, with 
grip and hand intrinsic, and dexterity was within normal limits.  
An x-ray revealed a normal three view right hand study.  Based on 
the record, the Board concludes that the Veteran's service-
connected right index finger disability does not warrant a higher 
10 percent rating because although there is a 5 degree flexion 
deformity in the right distal phalanx of the index finger, such 
deformity was reducible passively.  Additionally, he had full 
range of motion of all digits in the right hand.  Thus, without 
more severe limitation of motion of the right index finger, the 
Veteran's condition does not warrant a compensable rating.

As to the Deluca criteria, the Veteran contends he has chronic 
right finger pain, and that his range of motion is limited by 
pain.  Even factoring in the Veteran's complaints of pain, his 
range of motion still exceeds that necessary for the higher 10 
percent rating.  On the VA examination in 2008, his right hand 
strength was noted to be 5/5, and symmetric bilaterally, with 
grip and hand intrinsic, and his dexterity was within normal 
limits.  Therefore, the higher 10 percent rating is not 
appropriate

As the Veteran has nearly full range of motion of his right index 
finger and minimal functional impairment, his condition is 
appropriately rated as 0 percent disabling.  In conclusion, a 
compensable rating is not warranted for the Veteran's service-
connected chronic strain, right index finger, at any time during 
the appeal period.  Fenderson, supra.  As the preponderance of 
the evidence is against the award of an a compensable rating, the 
benefit of the doubt doctrine is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.

3. Extraschedular Consideration

In addition, the Board notes that the Veteran's service-connected 
right finger and right knee disabilities do not warrant referral 
for extra-schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra- schedular disability rating is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1).  If the factors of step two are found to exist, 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- schedular 
rating.  Id.

In the present case, the Veteran reports he works full time at 
the post office as a clerk.  He has indicated that his work 
involves prolonged standing, which causes him increased right 
knee pain, and that his duties involve sorting mail which causes 
him increased right finger pain.  He claims he has had to miss 
work due to this service-connected right knee and right index 
finger disabilities.  However, the Board concludes here, as 
explained above, that the rating criteria for the Veteran's 
service-connected right knee chondromalacia reasonably describe 
the Veteran's right knee disability level and symptomatology - 
which is primarily manifested by complaints of pain and 
stiffness, with objective findings of tenderness on one occasion 
and at most slight limitation of motion, with pain at endpoints 
of range of motion.  Additionally, the Board notes that the 
pertinent rating criteria, including DCs 5260, 5261, 5257, 
provide for a greater evaluation for more severe symptoms.  With 
regard to the service-connected right index finger, the Board 
concludes that the pertinent rating criteria reasonably describe 
the Veteran's right index finger disability level and 
symptomatology - which is primarily manifested by complaints of 
pain, with minimal objective findings.  Additionally, the Board 
notes that the pertinent rating criteria, DC 5229, provides for a 
greater evaluation for more severe symptoms.  For these reasons, 
the disability pictures are contemplated by the Rating Schedule, 
and the assigned schedular ratings for the right knee and right 
index finger are, therefore, adequate.  Additionally, there is no 
indication the Veteran has been frequently hospitalized due to 
his service-connected right knee or right index finger 
disabilities, nor is there any indication that either of these 
service-connected disabilities has caused marked interference 
with his full time employment with the post office - even 
considering the number of days he has allegedly taken off due to 
his physical disabilities.  Therefore, referral for the 
assignment of an extraschedular disability rating is not 
warranted in this matter.


ORDER

Service connection for hypertension is denied.

An initial rating in excess of 10 percent for right knee 
chondromalacia is denied.

An initial compensable rating for chronic right index finger 
strain, (claimed as avulsion fracture, distal phalanx, right 
index finger) is denied.


REMAND

The Veteran contends he should be entitled to service connection 
for his right ear hearing loss and that he should be entitled to 
a compensable disability rating for his service-connected left 
ear hearing loss.  

The record reflects that the Veteran's exposure to excessive 
noise/acoustic trauma in service has essentially been conceded.  
Thereafter, on the VA examination in February 2007, the examiner 
opined that some of the Veteran's bilateral hearing loss was at 
least as likely as not caused by military noise exposure, but 
that it was certainly possible that other non-military etiologies 
had contributed as well.  Based on the VA examination, by March 
2007 rating decision the RO granted service connection for left 
ear hearing loss, but denied service connection for right ear 
hearing loss based on the audiological evaluation which did not 
show right ear hearing loss disability pursuant to 38 C.F.R. § 
3.385. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In April 2010, at a Travel Board hearing, the Veteran testified 
his hearing in both ears had worsened since the last examination 
in 2007.  He also testified that he was going to have another 
hearing test at the Jacksonville VA medical facility, and that 
they would submit that.  To date, no additional VA treatment 
records have been submitted since the April 2010 hearing.  
However, after the hearing, the Veteran did submit, along with an 
appropriate waiver, a copy of a private audiological evaluation 
that was conducted in May 2010.  The audiogram results appear to 
show that neither the Veteran's right nor left ear met the 
requirements for hearing loss disability pursuant to 38 C.F.R. § 
3.385.  However, speech testing via "WRA" revealed results of 
92 percent on the right and 96 percent on the left.  It is 
unclear, however, as to the significance of these percentages or  
how the WRA test might match up to the Maryland CNC Test.

Because the Veteran has asserted that his bilateral hearing loss 
has increased since his last VA audiological evaluation in 2007, 
and the inconsistent results of the most recent audiometric 
testing in May 2010 which appear to suggest a decrease in right 
ear hearing loss and an improvement in left ear hearing loss, the 
Veteran should be scheduled for another appropriate VA 
examination, to include audiometric testing.  

Additionally, because the Veteran testified in April 2010 he was 
scheduled for a VA audiological evaluation, and there is no 
indication that any records were obtained from this test (or if 
it even took place), on remand complete and current VA treatment 
records dated from April 2010, and pertinent to the Veteran's 
claims should, be obtained.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to the claim for service connection for residuals of 
a fracture of the left femur, the Veteran contends that he 
injured his left femur during basic training in 1974 in South 
Carolina.  He testified he was doing an obstacle course that 
required using the legs only and that at a certain point his leg 
blew up like a balloon.  He testified he told his drill sergeant, 
who sent him to the dispensary and he was given medication and 
crutches and sent back to his company.  He indicated there was no 
record of this in his medical records.  He testified that he then 
had an accident in 1985, and had x-rays taken of his thigh and 
the doctor at that time told him the x-ray showed he had an old 
break that did not heal correctly.  The Veteran reported that he 
went back and tried to get these records from 1985, but was 
unable to because the facility got rid of them after a period of 
time.  He testified that the only residual disabilities he had 
were pain and hip problems from favoring one side.  

On VA examination in November 2008, the Veteran described the 
incident in service where he had significant swelling in his left 
thigh.  An x-ray revealed an old healed fracture of the left 
femur.  The diagnoses included left femur fracture residuals.  
The examiner indicated that based on a review of STRs there was 
clear documentation with regard to the Veteran's other claimed 
disabilities, and the examiner felt those disabilities were 
directly related to service.  However, with regard to the claim 
for service connection for residuals of left femur fracture, the 
examiner could not "comment on this without resort to mere 
speculation".  

On the VA examination in 2008, however, the examiner did not 
provide an explanation or rationale as to why an opinion could 
not be rendered without resort to mere speculation.  While it 
appears the VA examiner may have been referring to the lack of 
any pertinent notations in the STRs regarding his left femur, it 
appears that the VA examiner in 2008 did not address the 
Veteran's lay statements that he injured his left femur in 
service and had pain since then.  The Board notes that the 
Veteran is competent to make such assertions (based on his 
observations); however, the Veteran is not competent to assess 
whether his current symptoms are related to military service or 
any event therein.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has 
further held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" requirement 
that a disability "may be associated" with service.  Id.  
Moreover, the Court has held once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, supra.  
Thus, on remand, due to the deficiencies and case law cited 
above, an addendum to the November 2008 VA examination is 
required, or, if not available, a new examination with nexus 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete and current VA treatment 
records for the Veteran, dated from April 
2010 to the present, that pertain to hearing 
loss or his left femur, and associate any 
such records with the claims folder.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review of the 
pertinent documents therein in connection 
with the examination.  The report should 
reflect that such a review was conducted.  
All appropriate testing, to include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test, should be conducted.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that current right ear 
hearing loss (if present) is of service onset 
or otherwise related thereto.  If the 
examiner is unable to provide the requested 
opinion without resorting to speculation, it 
should be so stated, and an explanation 
therefor should be provided.

3.  Following completion of the above, 
arrange for the VA examiner who provided the 
November 2008 examination report to review 
the Veteran's claims folder.  This review 
should be indicated in the report.  The 
examiner should be advised that the Veteran 
is competent to report the incident in 
service wherein his left thigh swelled up, as 
well as any ensuing symptoms or complications 
he suffered after that incident.  Based on 
the record, including the Veteran's lay 
statements, the examiner is asked to opine as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that the 
Veteran's residuals of left femur fracture 
are related to or a result of his military 
service.  The complete rationale for all 
opinions must be provided.  If the examiner 
is unable to provide the requested opinion(s) 
without resorting to speculation, it should 
be so stated, and an explanation therefor 
should be provided. 

If this examiner (from 2008) is not 
available, please forward this request to 
another qualified examiner in order to comply 
with the aforementioned request for an 
opinion.  If necessary, the examiner should 
conduct a thorough evaluation of the Veteran 
and, based on a review of the claims folder 
and medical records, and sound diagnostic 
principles, provide the opinion requested 
above.  The complete rationale for any and 
all opinions must be provided.  If the 
examiner is unable to provide the requested 
opinion(s) without resorting to speculation, 
it should be so stated, and an explanation 
therefor should be provided. 

4.  Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claim(s) for benefits.  He and his 
representative should also be given an 
opportunity to respond to the SSOC.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


